Citation Nr: 1701609	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-26 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to an initial evaluation in excess of 10 percent for viral meningitis.

4.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine and to an evaluation in excess of 20 percent for a chronic neck strain have been raised by the record in an October 2016 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record does not reflect hepatitis B.

2.  The Veteran's viral meningitis is not an active febrile disease and is not characterized by migraine headaches with prostrating attacks occurring on an average once a month over the last several months.

3.  The Veteran's hypertension is characterized by a history of diastolic pressure predominantly 100 or more requiring continuous use of medication.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for viral meningitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8019-8100 (2015).

3.  The criteria for an initial evaluation of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in August 2008, February 2009, March 2009 letters to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.
With respect to the duty to assist in this case, the Veteran's VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In January 2009, the RO made a formal finding that the Veteran's service treatment records (STRs) are unavailable after following the usual procedures to obtain them.  In the absence of the presumed destroyed service treatment records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
The Veteran had a VA examination in July 2011 at which he said that he was told that he had a trace of Hepatitis B while in Okinawa, Japan from 1988 to 1994.  The examiner felt that there was no evidence of hepatitis B.  In addition, the treatment records do not show a diagnosis of hepatitis B since the Veteran filed his claim for service connection.   

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with hepatitis B since he filed his claim.  As such, service connection for the disability must be denied.

Because the evidence preponderates against the claim of service connection for hepatitis B, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Viral Meningitis

The Veteran is seeking an evaluation in excess of 10 percent for viral meningitis.  He has been rated under Diagnostic Codes 8019, meningitis, cerebrospinal, epidemic, and 8100, migraine headaches.  Under Diagnostic Code 8019, a 10 percent is the minimum assigned rating for the residuals of cerebrospinal meningitis, cerebrospinal.  A 100 percent evaluation is assigned when it is an active febrile disease.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Veteran had a VA examination in July 2009 at which he was diagnosed with chronic occipital headaches and a history of viral meningitis.  He worked fulltime as an information technology system analyst, and the effect on his occupational activities was decreased concentration.  The Veteran had lost four weeks from work in the past 12 month period due to headaches.

The Veteran had a VA examination in August 2009 at which he reported neck pain daily headaches that were mainly in the occipital area and caused dull and throbbing pain.  He reported having not missed work due to headaches but that they sometimes caused him to slow down.  The examiner noted that ordinary activity was not limited by the headaches.  The Veteran did not have functional motor impairment, and deep tendon reflexes, balance, and gait were normal.  The cervical spine had a full range of motion with some pain at the limits of lateral flexion and rotation.  The Veteran was diagnosed with a history of viral meningitis with residual chronic headaches and neck pain.  The examiner felt that there were no significant effects on the Veteran's usual occupation.  There was a mild effect on exercise, sports, and recreation and otherwise there was no effect on usual daily activities.  The Board notes that the Veteran has a separate 20 percent rating for a chronic neck strain, and therefore the neck pain will not be considered herein.

The record does not show that the Veteran's viral meningitis has been an active febrile disease since he filed his claim.  Therefore, the Veteran does not qualify for a 100 percent rating, the next highest available under Diagnostic Code 8019.  See 38 C.F.R. § 4.124a.  The record also does not show that the Veteran has had characteristic prostrating attacks occurring on an average once a month over several months due to headaches, as is required for a 30 percent evaluation under Diagnostic Code 8100 for migraine headaches.  Id.  The Veteran has not reported prostrating attacks.  While the July 2009 examination report states that the Veteran lost four weeks from work over the past 12 months, the August 2009 examiner felt that there was no significant effect on the Veteran's occupation.  The Veteran therefore does not qualify for a 30 percent evaluation, the next highest available under Diagnostic Code 8100.  See id.

B.  Hypertension

The Veteran is seeking a compensable evaluation for his service-connected hypertension.  Pursuant to Diagnostic Code 7101, a 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In addition, 10 percent is the minimum evaluation to be assigned for an individual with a history of diastolic pressure at predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104.

At an August 2009 VA examination, blood pressure was 167/99 and the Veteran was taking amlodipine and Toprol.  He was not aware of any complications from his hypertension.  The Veteran had a VA examination in July 2011 at which the blood pressure readings were 150/71, 134/71, and 142/70.  The Veteran was taking Amlodipine, atenolol, chlorthalidone, and losartan for his high blood pressure.  There were no side effects from treatment and no history of hypertensive renal disease or strokes, nosebleeds or headaches related to hypertension.  VA treatment records beginning in August 2008 show systolic pressure as high as 183 and diastolic pressure as high as 102.  

The Veteran qualifies for an evaluation of 10 percent because there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  See 38 C.F.R. §4.104, Diagnostic Code 7101.  The Veteran does not qualify for an evaluation of 20 percent because diastolic pressure had not been predominantly 110 or more or systolic pressure has not been predominantly 200 or more.  See id.  

c.  Other Considerations

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected viral meningitis and hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's viral meningitis and hypertension, i.e., headaches and high blood pressure, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at a July 2014 VA examination that he was working.  While the record shows that there may be some interference with his job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.


ORDER

Service connection for hepatitis B is denied.

An initial evaluation in excess of 10 percent for viral meningitis is denied.

An initial evaluation of 10 percent for hypertension is granted.


REMAND

The Veteran is seeking service connection for sleep apnea.  He had a VA examination in July 2009 at which he was diagnosed with rule out sleep apnea.  The examiner was unable to determine if he had sleep apnea because a sleep study had not been done.  An October 2011 sleep study from treatment showed sleep apnea, and use of a CPAP machine was recommended.

The Veteran's mother wrote in July 2011 that family members heard the Veteran snoring while he was in service.  His wife wrote in July 2011 that she and the Veteran had been married for eight years and that during that entire time he had snored loudly and stopped breathing while sleeping.  The Veteran told her that during service a roommate complained about the Veteran's snoring and recorded it.  Four of the Veteran's children wrote in July 2011 that during the Veteran's service his snoring disrupted everyone in the house.  Their mother, who passed away in November 2009, told them of the Veteran's severe snoring problems while they were children.  The Veteran's oldest child wrote in July 2011 that that his father snored when he was growing up.  Another child also wrote in July 2011 that she heard her father snore while she was growing up.  The Veteran's family members are competent to report that they heard the Veteran snore during his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds their statements to be credible.  Since the record shows that the Veteran had difficulty with sleep during service and he has been diagnosed with sleep apnea, he must be scheduled for a VA examination before the claim can be decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records to February 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
February 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2013 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of sleep apnea.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is related to service or was incurred in service. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for sleep apnea in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


